DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the threaded nut sections operable to attach to an electrical box, adjustable strap and a tie wrap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
s 19 and 20 are objected to because of the following informalities:  in claim 19, line 6, “at and end” should be “at an end”. In claim 20 lines 3 and 4, “a second sectioned” should be “the second sectioned”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1 there is no antecedent basis for the term “the threaded nut”. It appears line 2 should be amended to read “a plurality of sectioned threaded nut sections forming a threaded nut;”. It also appears that “threaded nut sections” in claims 4 and 5 should be changed to “threaded nut”. In claim 4 it is unclear how the threaded nut sections, or threaded nut, are operable to attach to a cable, conduit, electrical box, adjustable strap or tie wrap, as these are not shown in the figures, and no description of how the thread nut would operable to attach to these items has been provided. In claims 6 and 16 it is unclear what is meant by “cindered” and how the threaded nut sections, snap retainer are comprised of “cindered”. 



Response to Arguments
Applicant's arguments filed 2/28/22 have been fully considered but they are not persuasive. With regards to the drawing objection, applicant contends that paragraph [0052] of the present application describes attachment to different objects and shapes such as an electrical box, adjustable strap and tie wrap, and references figures 7-12 and U.S. Patent 9103365 incorporated by reference(see Remarks dated 2/28/22 pg 1). Paragraph [0052] merely recites that the spin nut is operable to attach to an electrical box, adjustable strap or tie wrap, however this is not shown in the figures, and it is unclear how the spin nut would be operable to attach to each of the elements. The incorporated Patent provided no details or explanation as to how the present spin nut would be operable to attach to an electrical box, adjustable strap or tie wrap, as these elements are not shown or described in the Patent. 

Allowable Subject Matter
Claims 12-15,17 and 18 are allowed.
Claims 1-11,16 and 19-23 would be allowable if amended to overcome the above claim objections and 112 rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632